     Case 2:20-cv-05154-DRH-JMW
     Case 2:20-cv-05154-DRH-JMW Document
                                Document 9-1
                                         12 Filed
                                             Filed 06/02/21
                                                   05/18/21 Page
                                                            Page 11 of
                                                                    of 22 PageID
                                                                          PageID #:
                                                                                 #: 70
                                                                                    50




                      PROPOSED SCHEDULING ORDER WORKSHEET


       Case No.: 20-CV-05154 (DRH) (JMW)        Date of Initial Conference: June 9, 2021 at 3:00 PM




       Plaintiff(s): Roger Gould, et al.,




       Defendants(s): ILKB LLC, et al.,



      DEADLINES & COURT APPEARANCES
     July 2, 2021
                    : Exchange of Rule 26(a)(1) disclosures
     August 2, 2021
                    : Service of first interrogatories and document demands
  September 2, 2021
                      :    Responses to first interrogatories and document demands
  September 2, 2021
                      :    Motions to join new parties or amend the pleadings
 September 10, 2021
                      :    Status conference to be held (Date and Time)
   October 22, 2021
                      :    Completion of depositions
   November 1, 2021
                      :    Identification of case-in-chief experts and service of Rule 26
       disclosures
    November 15, 2021
                    :      Identification of rebuttal experts and service of Rule 26 disclosures

December 13, 2021 :      Commencement of summary judgment motion practice. Depending
     on the assigned district judge, the first action commencing the practice would be either
     requesting a pre-motion conference or initiating the exchange of Local Civil Rule 56.1
     statements. Parties are required to consult the individual rules of the district judge
     regarding motion practice
February 1, 2022
                       :    Pretrial conference in courtroom 1024 of the Central Islip courthouse.
       If the trial judge requires one, a joint proposed pretrial order in compliance with that
       judge’s requirements and signed by counsel for each party must be received by the
       undersigned 3 business days prior this conference (Date and Time)

                                                   1
Case 2:20-cv-05154-DRH-JMW
Case 2:20-cv-05154-DRH-JMW Document
                           Document 9-1
                                    12 Filed
                                        Filed 06/02/21
                                              05/18/21 Page
                                                       Page 22 of
                                                               of 22 PageID
                                                                     PageID #:
                                                                            #: 71
                                                                               51




 ESI DISCOVERY

 Have counsel discussed the existence of electronically stored information, discussed the
 location and production of such information, as required by Rule 26? YES X NO___
                                                                          X
 Have the parties entered into an ESI protocol stipulation? YES      NO___
 Alternatively, if no ESI protocol is necessary because of the limited amount of ESI in the
 case, please check here: ______


 CONFIDENTIALITY
 Do the parties anticipate the need for a confidentiality stipulation and order?
 YES     NO___ X


 MAGISTRATE CONSENT
 Do the parties consent to all proceedings, including trial, before a magistrate judge pursuant to
 28 U.S.C § 636(c)? YES/NO (Answer no if any party declines to consent without indicating
 which party has declined. Parties are free to withhold consent without adverse substantive
 consequences.)


 COUNSEL:
 For Plaintiff(s)      /s/ Justin S. Weitzman
                       ________________________
 For Defendant(s)      ________________________




                                                 2
